Citation Nr: 0921118	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-39 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right elbow 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1952 to June 1955.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Issues not on appeal

In a March 2008 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for residuals of 
a right shoulder injury and facial scars.  To the Board's 
knowledge, the Veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not include a 
current diagnosis of a right elbow disability.


CONCLUSION OF LAW

A right elbow disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right elbow 
disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in letters from the RO dated 
August 4, 2005 and January 5, 2007.  Specifically, the 
Veteran was advised in the letters that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the Veteran complete 
this release so that VA could obtain these records on his 
behalf.  The letters also informed the Veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The letters specifically advised the Veteran that in order to 
substantiate his claim for service connection, the evidence 
must demonstrate "a relationship between your disability and 
an injury, disease or event in military service."  See the 
August 4, 2005 letter at page 6; see also the January 5, 2007 
letter at page 5.  

The Veteran was also specifically notified in the letters to 
describe or submit any additional evidence which he thought 
would support his claim in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in the 
above-referenced January 2007 letter as well as an additional 
letter from the RO dated March 20, 2006.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in October 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter and January 2007 VCAA letter, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  The Veteran's claim was readjudicated in the March 
2008 supplemental statement of the case. 
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  The Veteran has pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.

The Veteran has not indicated that there is medical evidence 
of a current right elbow disability.  When listing sources of 
medical treatment for his right elbow on his initial 
application for benefits in June 2005, he referred to his 
service medical records from decades prior.  After the RO 
sent the Veteran the August 2005 VCAA letter, the Veteran 
responded that his only treatment was in service [for an 
unrelated medical problem].  In his December 2005 notice of 
disagreement, the Veteran indicated he treated his right 
elbow "arthritis" with over-the-counter medications.  
During a personal hearing at the RO in July 2007, the Veteran 
testified that he received treatment from a private physician 
for his right elbow immediately after service in Chicago.  
See the July 2007 hearing transcript at page 4.  The hearing 
officer held the record open to afford the Veteran the 
opportunity to provide an address for this physician.  Id. at 
5.  However, the Veteran did not indicate where such evidence 
could be obtained, and he has not since submitted evidence 
pertaining to that physician. 

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Veteran has asked that he be provided with a VA medical 
examination.  See his December 2005 notice of disagreement.  
The Board is aware of the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), which held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As is set 
forth in more detail below, the Veteran has offered no 
evidence either of in-service right elbow injury or a current 
right elbow disability.  Lacking such evidence, the Board 
finds that obtaining a VA examination or nexus opinion is not 
necessary in the instant case.  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of an in-service disease or injury or current 
disability, and it is the Veteran's responsibility to provide 
such. 
See 38 U.S.C.A. § 5107(a) (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  He 
has declined the option of a personal hearing before a 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

With respect to Hickson element (1), there is no medical 
evidence that supports a conclusion that a right elbow 
disability is currently present.  As detailed in the VCAA 
discussion above, the Veteran has been accorded ample 
opportunity to present medical evidence in support of his 
claim and has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

The Veteran asserts that he has right elbow arthritis, but 
admitted during his personal hearing at the RO that he has 
not been diagnosed with arthritis by an appropriately-
qualified medical professional.  See the July 2007 hearing 
transcript at page 7.  To the extent that the Veteran himself 
contends that he has a current right elbow disability, it is 
now well-established that lay persons without medical 
training such as the Veteran are not competent to comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In the absence of any currently diagnosed right elbow 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Hickson element (1) has not been met for the claim, and it 
fails on this basis alone.

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.

With respect to element (2), in-service disease and injury, 
there is no evidence of right elbow disease in service.  In 
particular, the Veteran's May 1955 separation physical 
examination was pertinently negative.  Although the Veteran 
has stated he did not report a right elbow problem at the 
time of separation because he "simply wanted to go home," 
he has not produced any evidence that he in fact had a right 
elbow disability in service.

With respect to in-service injury, the Veteran contends that 
he injured his right elbow when fell down an elevator shaft 
while aboard the USS Kerasage and was treated at the ship's 
dispensary.  See the December 2006 substantive appeal.   
However, the evidence of record does not support the 
Veteran's contentions.  Crucially, there is no documentation 
of treatment for a right elbow injury in the Veteran's 
service medical records, and his separation physical 
examination is pertinently negative for a right elbow injury.  
Significantly, there is no mention of right elbow problems by 
the Veteran until he filed his initial claim of entitlement 
to VA benefits in June 2005, 50 years after he left military 
service in June 1955.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].

In essence, the Veteran's case rests of his own statements 
that he sustained a right elbow injury in service.  The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records, 
to include his own denial of such problems in connection with 
his separation physical examination, as well as the lack of 
objective evidence of right elbow problems for decades after 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, because the record as a whole clearly demonstrates 
that the Veteran never mentioned a right elbow injury in 
service until he brought up the subject in connection with 
his claim for VA benefits 50 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  Hickson 
element (2) is also therefore also not met.  

Finally, in the absence of a current disability and an in-
service injury or disease, medical nexus is an impossibility.  
Element (3) is also not met. 

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a right elbow 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a right elbow disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


